Citation Nr: 1142050	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  06-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 2004 for the grant of service connection for mechanical low back pain.

2.  Entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected orthopedic disabilities.  

3.  Entitlement to service connection for left knee degenerative joint disease with chondromalacia patellae, to include as secondary to service-connected right knee disability.  

4.  Entitlement to service connection for right hip pain, to include as secondary to service-connected right knee disability and low back disability.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from October 1978 to October 1982, and a period of dishonorable active duty from October 1982 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  After the hearing the Veteran, through his representative, submitted additional evidence (VA treatment records dated from May 2005 to September 2009) unaccompanied by a waiver of his right to have this evidence initially considered by the RO.  In regard to the issue decided herein, the additional evidence is irrelevant.  Accordingly, the Board may proceed with a decision.  See 38 C.F.R. § 20.1304(c) (2010).  

The issues of entitlement to service connection for diabetes mellitus type II, left knee degenerative joint disease with chondromalacia patellae, and right hip pain, to include as secondary to service-connected disability as well as entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

On February 3, 2004, VA received the Veteran's original claim of entitlement to service connection for a low back disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than February 3, 2004, for the grant of service connection for mechanical low back pain have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what 
subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

In a February 2004 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim for service connection of a low back disorder secondary to service-connected right knee disability, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The Veteran is challenging the initial effective date assigned following the grant of service connection for a low back disability.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (providing that where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  In any event, although not required, the RO provided the Veteran with additional notice on how effective dates are assigned, and the type evidence that impacts that determination in a March 2009 letter.  VA's duty to notify has been met. 

The record reflects that service treatment records, service personnel records, and VA treatment records are associated with the claims file.  As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process providing statements and testimony in support of his claim.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  

Pertinent Laws and Regulations

The effective date of an award of service connection will be the day following discharge from service or date entitlement arose if the claim is received within one year of the veteran's discharge from service.  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2010); 38 C.F.R. § 3.151(a) (2010).  The term 'claim' or 'application' means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.

Only an appellant, or an appellant's authorized representative, may withdraw an appeal.  38 C.F.R. § 20.204(a) (2010).  An appeal may be withdrawn as to any or all issues involved in the appeal.  Id.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1) (2010).  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  Id.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2010).  Withdrawal does not preclude filing a new Notice of Disagreement and, after a Statement of the Case is issued, a new Substantive Appeal, as to any issue withdrawn, provided such filings would be timely under these rules if the appeal withdrawn had never been filed.  Id. 

Analysis

The Veteran contends that he is entitled to an effective date of January 30, 2001 for the grant of service connection for his low back disability.  At the Board hearing, the Veteran provided the following testimony:  "We redefined it from the upper back to the lower back I believe and kind of we needed to narrow down the diagnosis a little bit better than what we had to begin with."  In VA Form 646, the Veteran's representative in reciting the procedural history of the case, recognized that the Veteran filed a formal claim for an "upper back condition" in January 2001, that he withdrew his appeal for "the back" in December 2003, and that he filed an "implied claim" in [March 2004] for service connection of a "low back condition" secondary to his knee due to low back strain while working aboard the flight decks of aircraft carriers.  

The record reflects that the Veteran filed a claim for service connection for an "upper back" disorder on January 30, 2001.  At that time, the Veteran described that he injured his "back" while on the U.S.S. Independence during the performance of a pre-flight check on an A-3 aircraft on the flight deck.  He jumped up to free the wing slat and wrenched his "upper back" for which he was carried to sick bay.  [A March 1982 service treatment record shows the Veteran reported a history of having served aboard the U.S.S. Independence for three months in 1981.]  An October 2002 VCAA letter recognized the filing of a claim for service connection of an "upper back condition."  In a February 2003 rating decision, the RO denied service connection for "upper back (also claimed as a back condition)."  The RO found that there was no medical evidence of record to show a current diagnosed "back disability" that was medically linked to the Veteran's service, and service treatment records showed no evidence that he was treated for or complained of a "back problem" during his first period of service.  Notice of the rating decision was mailed to the Veteran on February 28, 2003.  The Veteran filed a notice of disagreement with the rating decision in September 2003.  Prior to the issuance of a statement of the case, in a December 2003 statement, the Veteran's representative reported that the Veteran desired to withdraw his appeal for service connection of a "back condition."  

Thereafter, in a statement filed on February 3, 2004, the Veteran's representative indicated that the Veteran wanted consideration of service connection for a "lower back condition" secondary to service-connected right knee disability.  In a February 2004 statement, the Veteran reported that he did not recall an injury to his "lower back" but that he felt that his constant limping, and general weakness and instability in his right knee were the major contributing factors to the condition of his "lower back."  In the February 2004 VCAA letter, the RO indicated that it received the Veteran's "request to re-open [his] claim for lower back condition (previously claimed as back condition), that was previously rated on February 28, 2003."  In a March 2004 statement, the Veteran reported that he sustained a slight strain to his "lower back" in 1986 or 1987 (i.e., post service) for which he received treatment at Saif.  He added that there was probably no record of the "hundreds of catapult take-offs and arrested landings on board aircraft carriers" which also "had to have taken its toll on [his] whole lower frame."  In a December 2004 rating decision, the RO granted service connection for mechanical low back pain as secondary to service-connected right knee disability effective February 3, 2004.  The grant was on the basis of a February 11, 2004 VA opinion and September 2004 addendum that the RO reported as having found that the Veteran's "low back pain [was] more likely than not related to [his] service-connected right knee disability."  [As an aside, the February 2004 examination report and September 2004 addendum show the examiner actually reported that the Veteran's low back mechanical pain was "more likely than not related to active duty" with no supporting rationale.]

The Board finds that the February 2004 claim seeking service connection for a low back disability is separate and distinct from the previously denied January 2001 claim for service connection of an upper back disability.  As detailed above, at the time of the January 2001 claim, the Veteran specifically described a particular injury to his upper back that reportedly occurred in service.  Treatment records associated with the claims file showed no diagnosed disorder.  In February 2004, the Veteran claimed a different mechanism of injury involving a different area of his body.  This is true even considering the Veteran's March 2004 statement to the extent it may be construed as a claim for direct service connection as it still involved a low back disability.  A diagnosed low back disorder was initially clinically identified at the February 2004 VA examination.  Thus, the January 2001 and February 2004 claims rest on different factual bases.

While the February 2004 VCAA letter at one point refers to the Veteran's February 2004 claim as a "request to re-open," the RO maintains that this was in error.  The Board agrees for the aforementioned reason-the claims are separate and distinct.  The Board also finds that while the Veteran is competent to attest to factual matters of which he has first-hand knowledge, his current contention that the January 2001 claim is the same claim as the February 2004 claim is not credible as it is inconsistent with statements he made in connection with the prior claim.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Caluza v. Brown, 7 Vet. App. 498 (1995).  Again, in January 2001, the Veteran was seeking service connection for a purported in-service injury to his upper back and not as he currently contends, service connection for a low back disability.  Thus, this is not a case in which the Veteran merely advanced a new theory of entitlement in February 2004 within one year of the February 2003 rating decision and given the February 2004 VA examination, 38 C.F.R. § 3.156(b) was for consideration.  Rather, the February 3, 2004 claim represents the Veteran's original claim for service connection of a low back disability.  Accordingly, the currently assigned effective date of February 3, 2004 for the grant of service connection for mechanical low back pain is proper. 


ORDER

An effective date earlier than February 3, 2004, for the grant of service connection for mechanical low back pain is denied.


REMAND

After a review, the Board observes that further development is required prior to adjudicating the Veteran's remaining claims. 

Left Knee Disorder and Right Hip Disorder

The Veteran contends that he has a left knee disorder on account of favoring his left knee due to instability in his service-connected right knee.  The Veteran also contends that he has a right hip disorder secondary to his right knee disability and also pain in his hip that radiates from his service-connected low back disability.

The February 2004 VA examination report shows that nurse practitioner M.D. provided a diagnosis and opinion of left knee degenerative joint disease and chondromalacia patellae not at least as likely as not related to active duty.  M.D. also provided a diagnosis of possibly mechanical stiffness and pain in the hips with probable mild degenerative joint disease.  In September 2004, the RO sought a clarification of opinion as the VA examiner failed to provide the requested opinion on whether any left knee and right hip disabilities were secondary to the right knee disability and failed to provide a supporting rationale for the opinion rendered on direct service connection.  In a September 2004 addendum, M.D. reported that it was not scientifically possible to determine if the left knee and right hip problems were related to the right knee problems without resorting to speculation.  

Thereafter, in an April 2006 statement, the Veteran maintained that instability in his right knee caused him to fall including a bad fall he sustained a few days ago in which he bruised his left knee.  An August 2006 VA treatment record showed the Veteran complained of problems associated with his right knee brace that he maintained led to three falls which injured his left knee "not traumatically."  
VA treatment records dated in June and July 2009 indicated the Veteran fell and injured his left knee.  An assessment of left knee traumatic patellar/retinaculum ligament strain was noted.  VA physical therapy progress notes dated from May to September 2009 showed the goal was to equalize the Veteran's gait and correct deformities.  

The foregoing evidence shows some evidence of left knee and right hip disabilities and an indication that the disabilities may be associated with another service-connected disability.  The Board finds that the Veteran should be afforded another VA examination to be conducted by an examiner with a greater level of expertise than a nurse practitioner for an opinion on whether the Veteran has a left knee disability secondary to his right knee disability and a right hip disability secondary to right knee and low back disabilities.   

As for the opinion the February 2004 VA examiner provided on a direct service connection theory of entitlement in regard to the left knee, it is inadequate as no supporting rationale was provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 125   (2007).  The Board observes that service treatment records are significant for evidence of a pre-existing left knee defect at the time of the 1977 enlistment examination.  Also, in April 1979, the Veteran was seen for complaints referable to his left knee at which time chronic strain was diagnosed.  Thus, while the Veteran has not advanced a direct service connection theory of entitlement, this theory (38 U.S.C.A. § 1153) has been raised by the record and should be addressed by the new VA examination.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain the benefit sought for the same disability).

Diabetes Mellitus

The Veteran contends that he developed diabetes due to his service-connected orthopedic problems which caused inactivity resulting in weight gain.  At the Board hearing, the Veteran testified that he was able to perform "limited exercise" but not enough to "accomplish anything."  

A December 2002 VA primary care nursing note indicated that the Veteran weighed 236 pounds and that he was provided with information on weight loss and low fat-low calorie diet and exercise.  Records dated in November 2003 noted a weight of 260 pounds.  The Veteran complained that he received his disability rating last spring and now he was in "Chapter 31 school" which he found was overwhelming.  A January 2005 record showed the Veteran was seen for his annual exam and weighed 272 pounds.  The examiner maintained that the Veteran alluded to having gained almost 15 pounds in the past year.  The examiner noted that the Veteran reported very little activity and also low motivation to become active.  He was not working very much and had worked heavy construction in the past.  The examiner provided an assessment of prediabetes/glucose intolerance.  The Veteran was educated on the potential for diabetes in the future.  It was noted that the Veteran would try lifestyle changes.  The examiner also noted that the Veteran was to lose weight and that he needed to be placed on an exercise program.  Thereafter, a November 2005 record showed the Veteran was diagnosed with type II diabetes mellitus.   A December 2005 consult-nutrition record included a plan that the Veteran should engage in exercise/physical activity as able, tolerable, or allowed by his primary care physician.  He was provided information on diet and weight management.  A March 2006 record noted that the Veteran intentionally lost 18 pounds by decreasing portions and not drinking as much soda as he had in the past.  His weight was 252.  A September 2007 VA examination report showed the Veteran reported that he walked a little over a mile in a day and he spent about four hours a day clearing brush and doing other property maintenance on his 17 acres.  By way of history, the Board also observes that service treatment records showed at various times weights that ranged from 247 to 261.  VA treatment records also show the Veteran reported a positive family history for diabetes.  

The foregoing evidence shows the Veteran gained weight prior to the diagnosis of diabetes but it is unclear if the weight gain was due to or contributed by the severity of the service-connected orthopedic disabilities impeding physical activity or due to a general change in lifestyle and dietary history.  It is also unclear the extent to which any weight gain factored in the development of the Veteran's diabetes.  As there is an indication that the Veteran's diabetes may be associated with service-connected disability, the Board finds that the Veteran should be afforded a VA examination to determine if such relationship exists.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).

Also, the February 2006 VCAA letter sent to the Veteran in connection with his diabetes claim does not include a description of the evidence necessary to substantiate a claim on a secondary basis.  Accordingly, another VCAA letter should be issued to cure this notice deficiency.  

TDIU

In VA Form 21-8940, the Veteran reported that he last worked in August 2003 in heavy construction.  He contends he become unemployable due to his service connected disabilities.  The February 2004 VA examination report shows the examiner provided an opinion that given the extent of the Veteran's joint disabilities, physical labor would provide an extreme hardship, predisposing him to further musculoskeletal injuries.  

The record reflects that the Veteran was at some point training to be a radiologist under VA's Vocational Rehabilitation program.  An August 2004 Report of Contact noted that the Veteran's vocational rehabilitation folder appeared to be misfiled and was not available.  Another attempt should be made to obtain the folder and associate it with the claims file.

Additionally, while a January 2004 Social Security Administration (SSA) inquiry indicated that the Veteran was not in receipt of Title II or Title XVI benefits, thereafter, in October 2004, the Oregon Department of Human Services, Disability Determination Services requested records from VA in connection with a claim the Veteran filed for disability benefits under the Social Security Act.  As the Veteran has filed for disability benefits, underlying records of any disability determination made may be relevant to his TDIU claim.  Additionally, the SSA should be contacted for records relating to any claim for disability benefits filed by the Veteran.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The claims file contains a statement and attendance records from the Veteran's last place of employment, J.R. Turner Construction.  The statement, however, is incomplete in so far as the reason for the Veteran leaving the job is not provided.  J.R. Turner Construction should be asked to complete another VA Form 21-4192 to include providing a response to the reason for the Veteran's termination of employment.  

Finally, according to an August 2009 Informal Hearing Request, the RO was to schedule the Veteran for another VA examination in connection with a proposal to reduce the current rating for his service-connected low back disability.  The report on the VA examination, if conducted, should be associated with the claims file.  Also, at the Board hearing, the Veteran testified that his primary care provider referred him for a consultation in connection with his right knee but it had yet to be scheduled. Thus, updated VA treatment records (since September 2009) from the VA Roseburg Health Care System should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  After the foregoing information and records have been associated with the claims file, an opinion should be obtained on whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that sets forth the evidence necessary to establish service connection for diabetes mellitus on a secondary basis. 

2.  Obtain all VA treatment records from the VA Roseburg Health Care System dating since September 2009.  Also, obtain the report on any VA examination conducted in connection with the proposal to reduce the current rating for the Veteran's service-connected low back disability (see August 2009 Informal Hearing Report). 

3.  Obtain from the SSA copies of all administrative decisions and underlying records with regard to any claim for disability benefits.  If the records are not available, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  Notice to the Veteran of the unavailability of the records must comply with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain from the Oregon Department of Human Services, Disability Determination Services copies of all administrative decisions and underlying records with regard to any claim for disability benefits after securing the necessary authorization for release of this information.  All reasonable attempts should be made to obtain the records.  Notice to the Veteran of the unavailability of the records must comply with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  Contact J.R. Turner Construction and ask the company to complete another VA Form 21-4192 to include providing a reason for the Veteran's termination of employment.  

6.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

7.  After completion of the above, the Veteran should be afforded an appropriate VA examination by a certified physician's assistant or physician to determine the nature of the Veteran's claimed left knee and right hip disabilities and to provide an opinion on the possible relationship between the disabilities and service or service connected disability.  The Veteran's claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests should be performed and reported in detail.  

In regard to the left knee, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability is etiologically related to any symptomatology documented in service.  If yes, 
is it at least as likely as not (50 percent probability or greater) that the left knee disability underwent an increase in severity in service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)?  If yes, is the increase in severity of the left knee disability clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disability?  A supporting rationale for the opinion expressed must be provided.

In regard to the left knee, the examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that any left knee disability was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected right knee disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  A supporting rationale for the opinion expressed must be provided.

In regard to the right hip, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any right hip disability was caused by or aggravated (i.e., permanently worsened beyond its normal progress) by his service-connected right knee disability and/or low back disability.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  A supporting rationale for the opinion expressed must be provided.

8.  Then, the Veteran should be afforded an appropriate VA examination by an examiner to determine the nature of his diabetes mellitus and to provide an opinion on the possible relationship between the diabetes mellitus and service connected disability.  The Veteran's claims file and a copy of this REMAND must be made available to and reviewed by the examiner.  All indicated tests should be performed and reported in detail.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes was caused or aggravated (i.e., permanently worsened beyond its normal progress) due to the severity of his service-connected orthopedic disabilities impeding physical activity.  The examiner should consider any changes in the Veteran's lifestyle and his dietary and family history.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.  A supporting rationale for the opinion expressed must be provided.

9.  Based on a review of the claims file, obtain a VA examiner's opinion on whether the Veteran's service-connected disabilities preclude him from obtaining or retaining gainful employment (without regard to his age or his non-service connected disabilities).  A supporting rationale for the opinion expressed must be provided.

10.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


